Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 15, 2019

The Court of Appeals hereby passes the following order:

A19D0535. JOSEPH MIKELL v. THE STATE.

      Joseph Mikell was found guilty of murder and was sentenced to life in prison.
The Georgia Supreme Court affirmed his conviction in 2001. Mikell v. State, 274 Ga.
596 (555 SE2d 433) (2001). Mikell subsequently filed an extraordinary motion for
new trial, which the trial court denied. He then filed an application for discretionary
appeal from that denial in this Court. However, we lack jurisdiction.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of murder, jurisdiction is proper in the Supreme Court. See
OCGA § 16-5-1 (a), (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012)
(Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322
SE2d 711) (1984) (directing this Court to transfer “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder”). Accordingly, this application is hereby TRANSFERRED to the Supreme
Court for disposition.
                                        Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  07/15/2019
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.